Campbell, C. J.,
delivered the opinion of the court.
The transaction between Journey and Billingslea was a conditional sale, in which the title of the thing sold was reserved by the seller until the note for unpaid price should be paid. It was a legitimate transaction, sanctioned by law, of very frequent occurrence, and not required to be made of record, but valid without, and purchasers from the vendee in such case must beware, for he cannot give a better title than he has by his contract with the vendor. Ketchum v. Brennan, 53 Miss., 596; Duke v. Shackleford, 56 Ib., 552.
'If the subject of the sale had been specific chattels, Journey could have maintained replevin or other action at law for the goods; but, as the thing sold was an undivided interest in a partnership, he properly resorted to chancery to enforce his unquestionable rights, because he has no remedy at law.

Reversed, demurrer overruled and cause remanded for answer in thirty days after mandate filed, as of last term of chancery court.